DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status of Claims
Applicant’s amendment of claims 1, 13 and 19, and cancellation of claim 2, 11 and 22, in “Claims - 03/11/2021”, have been acknowledged.  
Prior to this office action claims 1, 3-10, and 12-21 were pending for prosecution, wherein claims 19-21 were withdrawn from further consideration, and claims 1, 3-10, and 12-18 were examined.
Rejoinder of Non-Elected Withdrawn Claims 
Applicant’s argument and request, in the “Remarks - 03/11/2021- Applicant Arguments/Remarks Made in an Amendment“, with respect to claims 19-21 “Applicants request the rejoinder of the withdrawn claims upon allowance of the elected claims” has been found persuasive. In view of the above and having found that Claims 1, 3-10, and 12-18 are allowable, the restriction requirement between Species, as set forth in the Office action mailed on “Response to Election / Restriction Filed - 05/04/2020”, has been reconsidered pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of “Requirement for Restriction/Election - 04/23/2020” is withdrawn.
Noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above, this office action considers claims 1, 3-10, and 12-21 pending for prosecution.
Reasons for Allowances
Claims 1, 3-10, and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claims 1, 13, 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a  semiconductor device comprising, inter alia, “an interlayer insulating layer having portions above the first via, wherein a width of a bottom portion of the third wiring is greater than a width of a topmost portion of the first via”, as recited in  claim 1, and variation of those in claims 13 and 19.
The most relevant prior art of references (US 10020255 B1 to Bao; Ruqiang et al.) substantially discloses in Figures 9-10 and in  Column  8 Lines 40-67, Column 9, Lines 1-27 the limitations with the exception of the limitations described in the preceding paragraph.
Bao; Ruqiang et al. teaches, for claim 1, “a semiconductor device (100) comprising (see the entire document; Figs 10,9 along with Figs 4-8; C 8 L 40-67, C 9, L 1-27, specifically, as cited below):  
a first wiring (M0-106 @middle) and a second wiring (M0 @left) at a first metal level (104); 
in Figures 9-10 and in  Column  8 Lines 40-67, Column 9, Lines 1-27 the limitations with the exception of the limitations described in the preceding paragraph
a third wiring (148 ) and a fourth wiring (150) at a second metal level (141) different from the first metal level (104); 
a first via (SUPER V1) which directly connects the first wiring (M0-106 @middle) and the third wiring (148), the first via being integral with the third wiring (148), the first via being tapered and having a maximum width that is less than a width of the third wiring; 
a fifth wiring (M1) at a third metal level (114) between the first metal level (104) and the second metal level (141) and connected to the second wiring (M0 @ left); 
a second via (V1) which directly connects the fourth wiring (150) and the fifth wiring (M1); and 
124, labelled in Fig 9, C 6, L 6-63 discloses 124 is of a nitride based material such as silicon nitride, silicon carbon nitride material, which is the same material disclosed in instant spec [0090]: etching prevention layer 140 may include, for example, at least one of silicon nitride (SiN), silicon oxynitride (SiON), and silicon carbonitride (SiCN); therefore as per MPEP 2112.01. II, 124 can be construed as  etching prevention layer) between the first metal level (104) and the second metal level (141), not on the first wiring and includes an opening, the first via (SUPER V1) extending through the opening;” and similar for claims 13 and 19.
Claims {3-10, 12}, {14-18} and {20-21} are allowed as those inherit the allowable subject matter from claims 1, 13 and 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments 
Applicant's arguments “Remarks - 12/01/2020 - Applicant Arguments/Remarks Made in an Amendment” with the “Request for Continued Examination (RCE) - 
Applicant’s amendment of claims 1, 3, 13 in “Claims - 12/01/2020” necessitated the shift in new grounds of rejection detailed above in section 1-2, above.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
March 16, 2021